Order filed October 15, 2015




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-15-00763-CV
                                    ____________

    ESTATE OF LINDA KUEBLER HINKLEY, DECEASED, Appellant




                        On Appeal from the Probate Court
                             Galveston County, Texas
                        Trial Court Cause No. PR-0076112

                                      ORDER

      Our records reflect a notice of appeal filed September 8, 2015, but no
judgment date is reflected. The clerk’s record has not been filed in this appeal. It is
unclear from the documents filed with this court whether appellant is entitled to
appeal without advance payment of costs.

      To determine our jurisdiction over this appeal, and if jurisdiction exists,
whether appellant is entitled to proceed without the advance payment of costs, we
issue the following order for a partial clerk’s record.
      We order the Galveston County Clerk to file a partial clerk’s record with the
clerk of this court on or before November 16, 2015. In order that this court may
ascertain its jurisdiction over the appeal, the partial clerk’s record shall contain
(1) the judgment being appealed; (2) any motion for new trial, other post-judgment
motion, or request for findings of fact and conclusions of law; and (3) the notice of
appeal.   In addition, the partial clerk’s record shall contain: (4) appellant’s
affidavit of indigence; (5) the contest(s) to the affidavit of indigence, if any; (6) the
trial court’s order ruling on any contest; (7) any other documents pertaining to the
claim of indigence and the contests thereto.



                                         PER CURIAM